             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                    CHARLOTTE DIVISION
              CRIMINAL CASE NO. 3:07-cr-00286-MR


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                   ORDER
                                )
MARK STROUD WEDDING,            )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Seal [Doc. 52].

     The Government moves the Court to seal its Motion to Reduce Term

of Imprisonment to Time Served [Doc. 51 (sealed)]. For grounds, counsel

for the Government states that the Motion to Reduce contains the

Defendant’s personal medical information. [Doc. 52 at 1].

     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present
case, the public has been provided with adequate notice and an opportunity

to object to the Government’s motion. The Government filed its motion on

June 17, 2021, and it has been accessible to the public through the Court’s

electronic case filing system since that time. Further, the Government has

demonstrated that the Motion to Reduce contains the Defendant’s personal

medical information and that the public’s right of access to such information

is substantially outweighed by the Defendant’s competing interest in

protecting the details of such information. Finally, having considered less

drastic alternatives to sealing the document, the Court concludes that sealing

of the Motion to Reduce is necessary to protect the Defendant’s privacy

interests.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

[Doc. 52] is GRANTED, and the Government’s Motion to Reduce Term of

Imprisonment to Time Served [Doc. 51 (sealed)] shall be filed under seal and

shall remain under seal until further Order of the Court.

      IT IS SO ORDERED.
                                  Signed: June 21, 2021




                                       2
